DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,440,024. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features disclosed in the '024 patent are patentably similar and cover all features and limitations of the pending claims. See a side-by-side comparison of claim 1 of the pending claims and the ‘024 patent in the table below.
Pending Claims
U.S. Patent No. 10,440,024
1. A method of providing identity management, comprising: 










in response to successfully authenticating a user on behalf of a first one of a plurality of secure applications based on login credentials for an alias identity associated with the user, i) generating an access token that contains both alias identity attributes for the alias identity and principal identity attributes for a principal identity that is also associated with the user, wherein the alias identity attributes include the login credentials for the alias identity and an authorization scope of the alias identity, and wherein the principal identity attributes include a principal identifier and login credentials for the principal identity, and 




having principal identity attributes including a principal identifier and login credentials,








How to overcome this rejection:
Applicant may easily overcome the rejection by timely filing a terminal disclaimer. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pub. No. 2010/0088753 A1 (“Ayres”) – discloses an identity and authentication platform and describes assigning aliases to accounts and thus has a similar scope as the claimed invention. However, Ayres does not disclose “…grant, based on an authorization scope of the alias identity, a scope of access with regard to protected resources in the first one of the secure applications”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491